Memorandum. Although weighted voting has inherent defects, it does provide more of the attributes of equal representation than the existing apportionment of the Erie County Board of Supervisors. This being so, we approve the weighted voting plan adopted by the board (Local Laws, 1966, No. 1 of County of Erie) but solely as a temporary expedient. The board is directed to draft a permanent plan, based on the principle of “ one man, one vote,” by September 1, 1966, and to submit it for the approval or disapproval of the electorate at the November 1966 election.
The order appealed from should be modified, without costs, to the extent that Provision No. 6 (requiring submission of Local Law No. 1 of 1966 to the electorate), and Provision No. 8 (staying implementation of Local Law No. 1 of 1966) be vacated; and in Provisions No. 7 and No. 9 the dates, September 1, 1966 and September 8, 1966, should be substituted for the dates, July 15, 1966 and July 22, 1966, respectively, and, except as so modified, the order should be affirmed.
Concur: Chief Judge Desmond and Judges Fuld, Van Vooehis, Bukke, Scileppi, Bergan and Keating.
Order modified, without costs, in accordance with the Memorandum herein and, as so modified, affirmed.